--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.10

 
WEINGARTEN REALTY INVESTORS SUPPLEMENTAL
EXECUTIVE RETIREMENT PLAN
 

--------------------------------------------------------------------------------


 
Weingarten Realty Investors Supplemental Executive Retirement Plan
 
Table of Contents
Page
 

Article I - Definitions
2
1.1
Account
2
1.2
Administrator
2
1.3
Board
2
1.4
Bonus
2
1.5
Code
2
1.6
Compensation
2
1.7
Disability
2
1.8
Effective Date
2
1.9
Eligible Employee
2
1.10
Employee
2
1.11
Employer Contribution
2
1.12
Employer Credit
2
1.13
Participant
2
1.14
Participation Agreement
2
1.15
Pension Plan
3
1.16
Plan Year
3
1.17
Retirement
3
1.18
Salary
3
1.19
Transition Group
3
1.20
Trust
3
1.21
Trustee
3
1.22
Vesting Year of Service
3
Article II - Participation
4
2.1
Commencement of Participation
4
Article III - Supplemental Retirement Benefit
5
3.1
Employer Credits
5
3.2
Last Day Requirement
5
3.3
Calculation of Employer Credits
5
3.4
Time of Contributions
6
Article IV - Vesting
7
4.1
Vesting of Account
7
4.2
Vesting in Event of Retirement, Disability, or Death
7
4.3
Amounts Not Vested
7
Article V - Accounts
8
5.1
Bookkeeping Accounts
8
5.2
Adjustment and Crediting of Accounts.
8
5.3
Investment of Trust Assets
8

 
 

--------------------------------------------------------------------------------


 
5.4
Forfeitures
8
5.5
Employer Stock Account
8
Article VI - Distributions
9
6.1
Distribution Election
9
6.2
Commencement of Payment
9
6.3
Minimum Distribution
10
Article VII - Beneficiaries
11
7.1
Beneficiaries
11
7.2
Change of Beneficiary Designation
11
7.3
Determination of Beneficiary.
11
7.4
Lost Beneficiary.
11
Article VIII - Funding
13
8.1
Prohibition Against Funding
13
8.2
Deposits in Trust
13
Article IX - Claims Administration
14
9.1
General
14
9.2
Claim Review
14
9.3
Right of Appeal
14
9.4
Review of Appeal
14
9.5
Designation
14
Article X - General Provisions
15
10.1
Administrator
15
10.2
No Assignment
15
10.3
No Employment Rights
15
10.4
Incompetence
16
10.5
Identity
16
10.6
Other Benefits
16
10.7
No Liability
16
10.8
Expenses
16
10.9
Insolvency
16
10.10
Amendment and Termination
16
10.11
Employer Determinations
17
10.12
Construction
17
10.13
Governing Law
17
10.14
Severability
17
10.15
Headings
17
10.16
Terms
17






--------------------------------------------------------------------------------







WEINGARTEN REALTY INVESTORS SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN


RECITALS


Weingarten Realty Investors (“Employer”), a Texas Real Estate Investment Trust,
sponsors the Weingarten Realty Investors Supplemental Executive Retirement Plan
(“Plan”).


The purpose of the Plan is to provide eligible employees a supplemental
retirement benefit equal to the additional retirement benefit he or she would
have received under the Weingarten Realty Investors Retirement Plan if such
benefit were determined without regard to the limitations imposed by the Code.


The Plan is an unfunded arrangement established and maintained primarily for the
benefit of a select group of management or highly compensated employees and is
intended to be exempt from the participation, vesting, funding, and fiduciary
requirements set forth in Title I of the Employee Retirement Income Security Act
of 1974, as amended.


The benefits provided by the Plan were previously provided under the Weingarten
Realty Investors Deferred Compensation Plan last restated effective December 1,
1999.


The Employer desires to amend and restate the Plan as a separate and independent
plan effective September 1, 2002.


NOW THEREFORE, premises considered, the Employer hereby amends and restates the
Plan as follows:


1

--------------------------------------------------------------------------------

Table of Contents




Article I -   Definitions
 

1.1  
Account. The bookkeeping account established for each Participant as provided in
section 5.1 hereof.

 

1.2  
Administrator. The individual serving as the Director of Human Resources for the
Employer or such other person duly authorized by the Executive Committee of the
Board of Managers. The Administrator shall be the agent for the Employer with
respect to the Trust.

 

1.3  
Board. The Board of Trust Managers of the Employer.

 

1.4  
Bonus. Compensation which is designated as bonus by the Employer and which
relates to services performed during an incentive period by an Eligible Employee
in addition to his or her Salary, including any pretax elective deferrals from
said Bonus to any Employer sponsored plan that includes amounts deferred under a
Participation Agreement or a qualified cash or deferred arrangement under Code
Section 401 (k) or cafeteria plan under Code Section 125.

 

1.5  
Code. The Internal Revenue Code of 1986, as amended.

 

1.6  
Compensation. The Participant's earned income, including Salary, Bonus and other
remuneration from the Employer.

 

1.7  
Disability. As defined by the Weingarten Realty Investors Long Term Disability
Plan.

 

1.8  
Effective Date. The Effective Date of this Restatement shall be September 1,
2002.

 

1.9  
Eligible Employee. An Employee shall be considered an Eligible Employee if such
Employee is designated as an Eligible Employee by the Employer.

 

1.10  
Employee. Any person employed by the Employer.

 

1.11  
Employer Contribution. Assets set aside or transferred to a trust at the
discretion of the Employer in order to fund the benefits due under this Plan.
Participants shall have no right or claim to such Employer Contributions, which
shall remain the general assets of the Employer. 

 

1.12  
Employer Credit. The amount credited to the bookkeeping Account of a Participant
in accordance with Article III.

 

1.13  
Participant. An Eligible Employee who is a Participant as provided in Article
II.

 

1.14  
Participation Agreement. The separate written agreement, submitted to the
Administrator, by which an Eligible Employee agrees to participate in the Plan
and designates the form and timing of the distribution of his or her Accounts.

 
2

--------------------------------------------------------------------------------

Table of Contents
 
 

1.15  
Pension Plan. The Weingarten Realty Investors Retirement Plan.

 

1.16  
Plan Year. The twelve consecutive month period beginning January 1 and ending
December 31.

 

1.17  
Retirement. Retirement means a Participant has retired from the employ of the
Employer (i) on or after age 65 or (ii) with the consent of the Administrator,
on or after age 55.

 

1.18  
Salary. An Eligible Employee's base salary rate or rates in effect at any time
during a Plan year, including any pretax elective deferrals from said Salary to
any Employer sponsored plan that includes amounts deferred under a nonqualified
plan sponsored by the Employer or under a qualified cash or deferred arrangement
under Code Section 401 (k) or cafeteria plan under Code Section 125.

 

1.19  
Transition Group. Participants in the Pension Plan that effective December 31,
2002 were credited with five (5) years of service and attained age 50 and, as a
result, are eligible to have their retirement benefit determined under the
Pension Plan’s defined benefit formula in effect December 31, 2001.

 

1.20  
Trust. The agreement or agreements between the Employer and the Trustee under
which the assets of the Plan are held, administered and managed. Participants
shall have no right or claim to Trust assets set aside to fund benefits under
this Plan, which shall remain the general assets of the Employer. 

 

1.21  
Trustee. The trustee and any successor trustee that shall become trustee
pursuant to the terms of a separate trust agreement which is made a part of the
Plan.

 

1.22  
Vesting Year of Service. Vesting Year of Service shall be each 12 month period
of employment with the Employer commencing with the Participant's date of hire.

 
********
 
 
3

--------------------------------------------------------------------------------

Table of Contents
 
Article II -   Participation
 

2.1  
Commencement of Participation. Each Eligible Employee shall become a Participant
at the date on which he or she is designated as an Eligible Employee. Prior to
participation in the Plan, each Participant shall be required to complete a
Participation Agreement designating the form and timing of the distribution of
his or her Accounts. Each Participant shall be provided a written statement of
the amount of such Participant’s Account balance hereunder as of the effective
date of this Restatement as determined by the Administrator. If a Participant
does not appeal the Administrator’s determination of the Participant’s Account
balance as of the effective date of this Restatement within sixty (60) days of
receipt of such written statement under the procedures prescribed in Article IX,
then the determination by the Administrator shall be deemed final. 

 
********
 
4

--------------------------------------------------------------------------------

Table of Contents
 
Article III -   Supplemental Retirement Benefit 
 

3.1  
Employer Credits. The Employer shall credit to the Account of each Participant
an amount each year which is designed to provide the Participant a supplemental
retirement benefit at age 65 equal to the additional retirement benefit he would
have accrued under the Employer’s Pension Plan, as applicable to such
Participant, if such retirement benefit were determined without regard to the
benefit and compensation limitations imposed by the Code.

 

(a)  
The amount credited each year to the Account of a Participant hired before
January 1, 2002 shall be calculated as an actuarially determined level
percentage of the participant’s projected compensation that amortizes the
present value of the supplemental benefits described below over the period
remaining until the Participant attains age 65. The Supplemental Benefit shall
be equal to the excess of:

 

(i)  
the projected retirement benefit to which the Participant would have been
entitled at age 65 if such benefit were calculated without giving effect to the
benefit and compensation limitations imposed by the Code if such benefit were
calculated under the Pension Plan’s defined benefit formula in effect December
31, 2001 (“Defined Benefit Formula”); over

 

(ii)  
the projected retirement benefit payable to the Participant under the Pension
Plan’s Cash Balance Formula at age 65 or, for Participant’s in the Pension
Plan’s Transition Group, the Pension Plan’s Defined Benefit Formula at age 65.

 

(b)  
Employer Credits credited to the Account of a Participant hired on or after
January 1, 2002 shall be calculated as an actuarially determined level
percentage of the participant’s projected compensation that amortizes the
present value of the supplemental benefits described below over the period
remaining until the Participant attains age 65. The Supplemental Benefit shall
be equal to the excess of:

 

(i)  
the projected retirement benefit to which the Participant would have been
entitled at age 65 if such benefit were calculated without giving effect to the
benefit and compensation limitations imposed by the Code if such benefit were
calculated under the Pension Plan’s “Cash Balance Formula” in effect April 1,
2002; over

 

(ii)  
the retirement benefit payable to the Participant under the Pension Plan’s Cash
Balance Formula at age 65.

 

3.2  
Last Day Requirement. A Participant must be employed on the last day of the Plan
Year in order to be eligible to receive an additional amount credited to his or
her Account in a given Plan Year.

 

3.3  
Calculation of Employer Credits. Present value assumptions regarding cost of
living increases, salary scale, discount rate, interest credits and any other
assumptions as may reasonably be necessary for purposes of calculating the
amount to be credited to a Participant’s Account each Plan Year shall be
determined by the Administrator.

 
5

--------------------------------------------------------------------------------

Table of Contents
 

3.4  
Time of Contributions. Employer funds set aside in order to facilitate the
payments of benefits under this Plan in accordance with Section 8.2 shall be
transferred to the Trust at such time as the Employer shall determine.

 

3.5  
Withholding. From time to time, the Employer shall withhold from the
Participant’s cash Compensation, such Participant’s share of taxes under the
Federal Insurance Contributions Act (“FICA”) and other applicable taxes that are
required to be withheld with respect to Employer Credits (and to the extent
required under regulations, income attributable thereto) as they vest and become
subject to FICA taxes and other withholding (collectively, “Withholding
Requirements”). To the extent that there is insufficient remaining cash
Compensation to satisfy all applicable Withholding Requirements as they come
due, the Employer reserves the right to reduce a Participant’s Deferrals under
the Weingarten Realty Investors Deferred Compensation Plan to the extent
necessary to satisfy such Withholding Requirements. In the event there is
insufficient cash Compensation to satisfy all applicable Withholding
Requirements as they come due, even after reducing a Participant’s Deferrals,
such Participant shall be obligated to remit payment to the Employer, in such
form as is acceptable to the Employer, sufficient to satisfy any remaining
Withholding Requirements.

 

3.6  
Prior Participation in the Benefit Restoration Plan. In accordance with the
terms of the Weingarten Realty Investors Retirement Benefit Restoration Plan
(“Benefit Restoration Plan”), upon commencement of participation in this Plan a
Participant will not be eligible to receive a supplemental restoration benefit
under the Benefit Restoration Plan. In such event, the amount credited to the
Participant’s Plan Account upon his or her commencement of participation in this
Plan shall equal the amount, if any, credited to his or her account in the
Benefit Restoration Plan immediately prior to such commencement of
participation.

 
********
 
6

--------------------------------------------------------------------------------

Table of Contents
 
Article IV -   Vesting
 

4.1  
Vesting of Account. A Participant’s Account shall be 0% vested until a
Participant has completed 5 Vesting Years of Service at which time he or she
shall be 100% vested.

 

4.2  
Vesting in Event of Retirement, Disability, or Death.

 

(a)  
A Participant shall be fully vested in the amounts credited to his or her
Account if the Participant (i) retires after attaining age 65 or (ii) retires
after attaining age 55 with the consent and approval of the Administrator.

 

(b)  
A Participant who terminates employment due to Disability shall be fully vested
in the amounts credited to his or her Account.

 

(c)  
A Participant who terminates employment due to death shall be fully vested in
the amounts credited to his or her Account.

 

4.3  
Amounts Not Vested. Any amounts credited to a Participant's Account that are not
vested at the time of his or her termination of employment with the Employer
shall be forfeited.

 
********
 
7

--------------------------------------------------------------------------------

Table of Contents
 
Article V -   Accounts
 

5.1  
Bookkeeping Accounts. The Administrator shall establish and maintain a
bookkeeping account in the name of each Participant. 

 

5.2  
Adjustment and Crediting of Accounts.

 

(a)  
The Administrator shall adjust the amounts credited to each Participant’s
Account to reflect Employer Credits, distributions, interest, and any other
appropriate adjustments. Such adjustments shall be made as administratively
determined in the discretion of the Administrator.

 

(b)  
The interest credited to a Participant’s Account shall be a fixed rate of return
assumption equal to seven and one-half percent (7.5%). The rate of return
assumption may be changed on a prospective basis by the Administrator in its
discretion.

 

5.3  
Investment of Trust Assets. Employer contributions or funds set aside in order
to facilitate the payments of benefits under this Plan in accordance with
Article VIII may, in the sole discretion of the Employer, be set aside in a
Trust in order to facilitate the payments of benefits under this Plan. Any such
Trust assets shall be invested in accordance with the terms of the applicable
Trust Agreement. Under no circumstances shall any Participant have any
preferential or secured right to or interest in any assets of such Trust, and
the rights of each Participant (and if applicable, any beneficiary or survivor
annuitant) shall remain that of a general creditor.

 

5.4  
Forfeitures. Excess Employer contributions or funds held in the Trust resulting
from forfeiture of amounts credited to a Participant's Account shall continue to
be held in the Trust and invested at the discretion of the Employer. Such
amounts may be used to reduce succeeding Employer contributions to the Trust
made for the purpose of funding the benefits due under this Plan. If no further
Employer Contributions will be made, then such forfeitures shall be returned to
the Employer.

 

5.5  
Employer Stock Account. In the discretion of the Employer and by separate
agreement between a Participant or retiree and the Administrator, the individual
Participant Account of a Participant or retiree may, in lieu of being credited
with interest in accordance with Section 5.2 above, be adjusted by reference to
the value of shares of Employer stock credited to such Participant’s or
retiree’s Account.

 
********
 
8

--------------------------------------------------------------------------------

Table of Contents
 
Article VI -   Distributions
 

6.1  
Distribution Election. Distribution of the value of a Participant’s Account
shall be made in accordance with his or her election which indicates the
Participant’s choice with respect to the form and timing of his or her
distribution among the options available under section 6.2 hereof. Such
distribution election must be made in a form approved by the Administrator for
that purpose. To be effective, such distribution election must be filed at least
12 months prior to the date the Participant’s vested Account is to be
distributed. In the event the Participant files more than one distribution
election, the last effective distribution election shall control.

 

6.2  
Commencement of Payment.

 

(a)  
Upon the death of a Participant, all amounts credited to his or her Account(s)
shall be payable to his or her beneficiary or beneficiaries, as determined under
Article VII hereof, in one of the following forms: (i) in a lump sum payment; or
(ii) in annual installments over a period of up to twenty (20) years (as elected
by the Participant). Such payments shall commence as soon as administratively
feasible immediately after the Participant's death, unless the Employer, in its
sole discretion shall consent to an amendment or modification to such
distribution election and/or a deferral of the commencement date.

 

(b)  
Upon the Disability of a Participant, all amounts credited to his or her
Account(s) shall be paid to the Participant, (i) in a lump sum payment; or (ii)
in annual installments over a period of up to twenty (20) years (as elected by
the Participant). Such payments shall commence as soon as administratively
feasible immediately after the Participant's disability, unless the Employer, in
its sole discretion shall consent to an amendment or modification to such
distribution election and/or a deferral of the commencement date.

 

(c)  
Upon the termination of employment of a Participant for any reason other than
Retirement, death or Disability, vested amounts credited to his or her
Account(s) shall be payable in one of the following forms: (i) in a lump sum
payment; or (ii) in annual installments over a period of up to twenty (20) years
(as elected by the Participant). Such payments shall commence as soon as
administratively feasible immediately after the Participant's termination of
employment, unless the Employer, in its sole discretion shall consent to an
amendment or modification to such distribution election and/or a deferral of the
commencement date.

 

(d)  
Upon Retirement, all amounts credited to his or her Account(s) shall be payable
in one of the following forms: (i) in a lump sum payment, (ii) in annual
installments over a period of up to twenty (20) years, (iii) a single life
annuity or (iv) a joint and 50, 75 or 100 percent survivor annuity (as elected
by the Participant). Account payments shall commence as soon as administratively
feasible immediately after the Participant's Retirement unless the Employer, in
its sole discretion shall consent to an amendment or modification to such
distribution election and/or a deferral of the commencement date. If payment is
to be made in the form of an annuity, the amount payable to a Participant (and
if applicable, the survivor annuitant) as an annuity shall be determined, in the
sole discretion of the Administrator, by reference to a commercial annuity which
could be purchased from an insurer with the Participant's vested Account at the
time such payments are to commence. Under no circumstances shall the Participant
have any preferential or secured right to or interest in any annuity contract
purchased from an insurer by the Employer or Trustee, and the rights of such
Participant (and if applicable, the survivor annuitant) shall remain that of a
general creditor.

 
 
9

--------------------------------------------------------------------------------

Table of Contents
 

6.3  
Minimum Distribution. Notwithstanding any provision to the contrary, if the
balance of a Participant's Account at the time of a termination due to
Retirement or Disability is less than $50,000 (or such other uniform threshold
amount established by the Administrator), then the Participant shall be paid his
or her benefits as a single lump sum as soon as administratively feasible
following said termination or commencement date.

 
********
 
10

--------------------------------------------------------------------------------

Table of Contents
 
Article VII -   Beneficiaries
 

7.1  
Beneficiaries. Each Participant may from time to time designate one or more
persons, entities or his or her estate as his or her beneficiary under the Plan.
Such designation shall be made on a form prescribed by the Administrator. 

 

7.2  
Change of Beneficiary Designation. Each Participant may at any time and from
time to time, change any previous beneficiary designation, without notice to or
consent of any previously designated beneficiary, by amending his or her
previous designation on a form prescribed by the Administrator. 

 

7.3  
Determination of Beneficiary. 

 

(a)  
If the beneficiary does not survive the Participant (or is otherwise unavailable
to receive payment), if the beneficiary does not survive until the final payment
is made or if no beneficiary is validly designated, then the amounts payable
under this Plan (or any remaining amount, as the case may be) shall be paid to
the Participant's designated contingent beneficiary, if any, and, if none, to
the Participant’s surviving spouse, if any, and if none, to his or her surviving
issue per stirpes, if any, and, if none, to his or her estate and such person
shall be deemed to be a beneficiary hereunder. (For purposes of this Article, a
per stirpes distribution to surviving issue means a distribution to such issue
as representatives of the branches of the descendants of such Participant; equal
shares are allotted for each living child and for the descendants as a group of
each deceased child of the deceased Participant).

 

(b)  
If more than one person is the beneficiary of a deceased Participant, each such
person shall receive a pro rata share of any death benefit payable unless
otherwise designated on the applicable form.

 

(c)  
If a beneficiary who is receiving benefits dies, all benefits that were payable
to such beneficiary shall then be payable to the estate of that beneficiary.

 

(d)  
If the Administrator has any doubt as to the proper Beneficiary to receive
payments hereunder, the Employer shall have the right to withhold such payments
until the matter is finally adjudicated. However, any payment made by the
Employer, in good faith and in accordance with this Plan, shall fully discharge
the Employer from all further obligations with respect to that payment.

 

7.4  
Lost Beneficiary.

 

(a)  
All Participants and beneficiaries shall have the obligation to keep the
Administrator informed of their current address until such time as all benefits
due have been paid.

 
 
11

--------------------------------------------------------------------------------

Table of Contents
 

(b)  
If a Participant or beneficiary cannot be located by the Administrator
exercising due diligence, then, in its sole discretion, the Administrator may
presume that the Participant or beneficiary is deceased for purposes of the Plan
and all unpaid amounts (net of due diligence expenses) owed to the Participant
or beneficiary shall be paid to his/her estate. Any such presumption of death
shall be final, conclusive and binding on all parties.

 
********
 
12

--------------------------------------------------------------------------------

Table of Contents
 
Article VIII -   Funding
 

8.1  
Prohibition Against Funding. Benefits payable under this Plan shall be paid from
the general assets of the Employer, or at the discretion of the Employer, from
assets set aside in a trust for deferring the cost of providing the benefits due
under this Plan; provided, however, that no person entitled to payment under
this Plan shall have any claim, right, priority, security interest, or other
interest in any fund, trust, account, or other asset of the Employer that may be
looked to for such payment. The liability for the payment of benefits hereunder
shall be evidenced only by this Plan and by the existence of a bookkeeping
accounts established and maintained by the Employer for purposes of this Plan.
It is the express intention of the parties hereto that this arrangement shall be
unfunded for tax purposes and for purposes of Title I of the Employee Retirement
Income Security Act of 1974, as amended.

 

8.2  
Deposits in Trust. Notwithstanding section 8.1, or any other provision of this
Plan to the contrary, the Employer may deposit into the Trust any amounts it
deems appropriate to pay the benefits under this Plan. The amounts so deposited
shall remain the general assets of the Employer.

 
********
 
13

--------------------------------------------------------------------------------

Table of Contents
 
Article IX -   Claims Administration
 

9.1  
General. In the event that a Participant or his or her beneficiary does not
receive any Plan benefit that is claimed, such Participant or beneficiary shall
be entitled to consideration and review as provided in this Article. Such
consideration and review shall be conducted in a manner designed to comply with
section 503 of the Employee Retirement Income Security Act of 1974, as amended.

 

9.2  
Claim Review. Upon receipt of any written claim for benefits, the Administrator
shall be notified and shall give due consideration to the claim presented. If
the claim is denied to any extent by the Administrator, the Administrator shall
furnish the claimant with a written notice setting forth (in a manner calculated
to be understood by the claimant):

 

(a)  
the specific reason or reasons for denial of the claim;

 

(b)  
a specific reference to the Plan provisions on which the denial is based;

 

(c)  
a description of any additional material or information necessary for the
claimant to perfect the claim and an explanation of why such material or
information is necessary; and.

 

(d)  
an explanation of the provisions of this Article.

 

9.3  
Right of Appeal. A claimant who has a claim denied under section 9.2 may appeal
to the Administrator for reconsideration of that claim. A request for
reconsideration under this section must be filed by written notice within sixty
(60) days after receipt by the claimant of the notice of denial under section
9.2.

 

9.4  
Review of Appeal. Upon receipt of an appeal the Administrator shall promptly
take action to give due consideration to the appeal. Such consideration may
include a hearing of the parties involved, if the Administrator feels such a
hearing is necessary. In preparing for this appeal the claimant shall be given
the right to review pertinent documents and the right to submit in writing a
statement of issues and comments. After consideration of the merits of the
appeal the Administrator shall issue a written decision which shall be binding
on all parties. The decision shall be written in a manner calculated to be
understood by the claimant and shall specifically state its reasons and
pertinent Plan provisions on which it relies. The Administrator's decision shall
be issued within sixty (60) days after the appeal is filed, except that if a
hearing is held the decision may be issued within one hundred twenty (120) days
after the appeal is filed.

 

9.5  
Designation. The Administrator may designate one or more of its members or any
other person of its choosing to make any determination otherwise required under
this Article.

 
********
 
14

--------------------------------------------------------------------------------

Table of Contents
 
Article X -   General Provisions
 

10.1  
Administrator.

 

(a)  
The Administrator is expressly empowered to deposit amounts into Trust(s) in
accordance with this Plan; to interpret the Plan, and to determine all questions
arising in the administration, interpretation and application of the Plan; to
employ actuaries, accountants, counsel, and other persons it deems necessary in
connection with the administration of the Plan; to request any information from
the Employer it deems necessary to determine whether the Employer would be
considered insolvent or subject to a proceeding in bankruptcy; and to take all
other necessary and proper actions to fulfill its duties as Administrator.

 

(b)  
The Administrator shall not be liable for any actions by it hereunder, unless
due to its own negligence, willful misconduct or lack of good faith.

 

(c)  
The Administrator shall be indemnified and saved harmless by the Employer from
and against all personal liability to which it may be subject by reason of any
act done or omitted to be done in its official capacity as Administrator in good
faith in the administration of the Plan and Trust, including all expenses
reasonably incurred in its defense in the event the Employer fails to provide
such defense upon the request of the Administrator. The Administrator is
relieved of all responsibility in connection with its duties hereunder to the
fullest extent permitted by law, short of breach of duty to the beneficiaries.

 

10.2  
No Assignment. Benefits or payments under this Plan shall not be subject in any
manner to anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance, attachment, or garnishment by creditors of the Participant or the
Participant's beneficiary, whether voluntary or involuntary, and any attempt to
so anticipate, alienate, sell, transfer, assign, pledge, encumber, attach or
garnish the same shall not be valid, nor shall any such benefit or payment be in
any way liable for or subject to the debts, contracts, liabilities, engagement
or torts of any Participant or beneficiary, or any other person entitled to such
benefit or payment pursuant to the terms of this Plan, except to such extent as
may be required by law. If any Participant or beneficiary or any other person
entitled to a benefit or payment pursuant to the terms of this Plan becomes
bankrupt or attempts to anticipate, alienate, sell, transfer, assign, pledge,
encumber, attach or garnish any benefit or payment under this Plan, in whole or
in part, or if any attempt is made to subject any such benefit or payment, in
whole or in part, to the debts, contracts, liabilities, engagements or torts of
the Participant or beneficiary or any other person entitled to any such benefit
or payment pursuant to the terms of this Plan, then such benefit or payment, in
the discretion of the Administrator, shall cease and terminate with respect to
such Participant or beneficiary, or any other such person.

 

10.3  
No Employment Rights. Participation in this Plan shall not be construed to
confer upon any Participant the legal right to be retained in the employ of the
Employer, or give a Participant or beneficiary, or any other person, any right
to any payment whatsoever, except to the extent of the benefits provided for
hereunder.Each Participant shall remain subject to discharge to the same extent
as if this Plan had never been adopted.

 
 
15

--------------------------------------------------------------------------------

Table of Contents
 

10.4  
Incompetence. If the Administrator determines that any person to whom a benefit
is payable under this Plan is incompetent by reason of physical or mental
disability, the Administrator shall have the power to cause the payments
becoming due to such person to be made to another for his or her benefit without
responsibility of the Administrator or the Employer to see to the application of
such payments. Any payment made pursuant to such power shall, as to such
payment, operate as a complete discharge of the Employer, the Administrator and
the Trustee.

 

10.5  
Identity. If, at any time, any doubt exists as to the identity of any person
entitled to any payment hereunder or the amount or time of such payment, the
Administrator shall be entitled to hold such sum until such identity or amount
or time is determined or until an order of a court of competent jurisdiction is
obtained. The Administrator shall also be entitled to pay such sum into court in
accordance with the appropriate rules of law. Any expenses incurred by the
Employer, Administrator, and Trust incident to such proceeding or litigation
shall be charged against the Account of the affected Participant.

 

10.6  
Other Benefits. The benefits of each Participant or beneficiary hereunder shall
be in addition to any benefits paid or payable to or on account of the
Participant or beneficiary under any other pension, disability, annuity or
retirement plan or policy whatsoever.

 

10.7  
No Liability. No liability shall attach to or be incurred by any manager of the
Employer, Trustee or any Administrator under or by reason of the terms,
conditions and provisions contained in this Plan, or for the acts or decisions
taken or made thereunder or in connection therewith; and as a condition
precedent to the establishment of this Plan or the receipt of benefits
thereunder, or both, such liability, if any, is expressly waived and released by
each Participant and by any and all persons claiming under or through any
Participant or any other person. Such waiver and release shall be conclusively
evidenced by any act or participation in or the acceptance of benefits or the
making of any election under this Plan.

 

10.8  
Expenses. All expenses incurred in the administration of the Plan, whether
incurred by the Employer or the Plan, shall be paid by the Employer.

 

10.9  
Insolvency. Should the Employer be considered insolvent (as defined by the
Trust), the Employer, through its Board and chief executive officer, shall give
immediate written notice of such to the Administrator of the Plan and the
Trustee. Upon receipt of such notice, the Administrator or Trustee shall comply
with the terms of the Trust. 

 

10.10  
Amendment and Termination.

 

(a)  
Except as otherwise provided in this section, the Employer shall have the sole
authority to modify, amend or terminate this Plan; provided, however, that any
modification or termination of this Plan shall not reduce, without the consent
of a Participant, a Participant's right to any amounts already credited to his
or her Account, or lengthen the time period for a distribution from an
established Account. Following such Plan termination, payment of such credited
amounts shall be made in a single sum payment.

 
 
16

--------------------------------------------------------------------------------

Table of Contents
 

(b)  
A Participant shall have a right to the vested portion of his or her Account in
the event of the termination of the Plan pursuant to section (a), above.

 

10.11  
Employer Determinations. Any determinations, actions or decisions of the
Employer (including but not limited to, Plan amendments and Plan termination)
shall be made by the Board in accordance with its established procedures or by
such other individuals, groups or organizations that have been properly
delegated by the Board to make such determination or decision.

 

10.12  
Construction. All questions of interpretation, construction or application
arising under or concerning the terms of this Plan shall be decided by the
Administrator, in its sole and final discretion, whose decision shall be final,
binding and conclusive upon all persons.

 

10.13  
Governing Law. This Plan shall be governed by, construed and administered in
accordance with the applicable provisions of the Employee Retirement Income
Security Act of 1974, as amended, and any other applicable federal law,
provided, however, that to the extent not preempted by federal law this Plan
shall be governed by, construed and administered under the laws of the State of
Texas, other than its laws respecting choice of law.

 

10.14  
Severability. If any provision of this Plan is held invalid or unenforceable,
its invalidity or unenforceability shall not affect any other provision of this
Plan and this Plan shall be construed and enforced as if such provision had not
been included therein. If the inclusion of any Employee (or Employees) as a
Participant under this Plan would cause the Plan to fail to be maintained solely
for a select group of highly compensated or management employees, then the Plan
shall be severed with respect to such Employee or Employees who shall be
considered to be participating in a separate arrangement.

 

10.15  
Entire Agreement. This instrument contains the entire terms of the Plan and
supersedes any prior understandings or written documents which have heretofore
set forth the terms of the Plan and/or any oral agreements between the Employer
and any of the Participants respecting the within subject matter. No
modification, amendment, change, or discharge of any term or provision of this
Plan shall be valid or binding unless the same is in writing and signed by a
duly authorized officer of the Employer.

 

10.16  
Headings. The Article headings contained herein are inserted only as a matter of
convenience and for reference and in no way define, limit, enlarge or describe
the scope or intent of this Plan nor in any way shall they affect this Plan or
the construction of any provision thereof.

 

10.17  
Terms. Capitalized terms shall have meanings as defined herein. Singular nouns
shall be read as plural, masculine pronouns shall be read as feminine, and vice
versa, as appropriate.

 
********


17

--------------------------------------------------------------------------------

Table of Contents


[signature page to follow]


18

--------------------------------------------------------------------------------

Table of Contents




 
IN WITNESS WHEREOF, WEINGARTEN REALTY INVESTORS has caused this instrument to be
executed by its duly authorized officer, effective as of September 1, 2002.
 
WEINGARTEN REALTY INVESTORS


By:  /s/ Stephen Richter
Name:  Stephen Richter
Title:  Sr. Vice President/CFO
Date:  8-23-02


19
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------